Spencer, J.
Appellant was tried and convicted on an indictment which charges him with a violation of §8351 Burns 1914, Acts 1907 p. 689. On appeal he assigns as error that the Marion Criminal Court erred in overruling his motion for a new trial. This motion contains four grounds, each of which requires for its-consideration a review of the evidence on which the conviction is based, but in his statement of the record appellant has failed to set out even the substance of such evidence. Reference is made to parts thereof in his argument and an attempt has been made to supply the omitted statement in the reply brief, but this is not sufficient. Ogle v. State (1912), 178 Ind. 672, 100 N. E. 5; Supreme Tribe, etc. v. Kraft (1915), 183 Ind. 427, 109 N. E. 403; Waters v. Delagrange (1915), 183 Ind. 497, 500, 109 N. E. 758.
The failure properly to present any question for our consideration requires an affirmance of the judgment. We have taken occasion, however, to review the evidence as set forth in the record and conclude that a right result was reached in the trial court. Judgment affirmed.
Note. — Reported in 116 N. E. 295,